Case 1:18-cv-00599-JLS-MJR Document 46 Filed 09/29/20 Page 1 of 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

TRUCK-LITE CO., LLC,
Plaintiff,
v. 18-cv-599 (JLS) (MJR)
GROTE INDUSTRIES, INC.,

Defendant.

 

DECISION AND ORDER

Plaintiff Truck-Lite Co., LLC commenced this action on May 24, 2018,
seeking relief related to its penta-star trade dress. See Dkt. 1; see also Dkt. 29.1
Specifically, Truck-Lite alleges ten claims against Defendant Grote Industries, Inc.,
for: (1) unfair competition under the Lanham Act for infringement of the penta-star
pattern in Grote’s work lamp, strobe lamp, and stop/tail/turn lamp products;
(2) trademark infringement, unfair competition, and unfair business practices
under New York law; and (3) review of the Trademark Trial and Appeal Board
(“TTAB”) decision finding that the penta-star pattern lacked acquired
distinctiveness. See generally Dkt. 29.

Grote moved to dismiss the Second Amended Complaint on November 16,

2018, arguing that the Court lacked personal jurisdiction over Truck-Lite’s claims,

 

! Truck-Lite’s Second Amended Complaint, filed on October 25, 2018, is the
operative complaint, which underlies this decision and order. See Dkt. 29.
Case 1:18-cv-00599-JLS-MJR Document 46 Filed 09/29/20 Page 2 of 7

and that all counts except the TTAB count failed to state claims for relief.2 See Dkt.
30. Truck-Lite responded in opposition on December 19, 2018, and Grote replied on
December 28, 2018. Dkts. 31, 32.

United States Magistrate Judge Michael J. Roemer—who was designated
under 28 U.S.C. §§ 636(b)(1)(A), (B), and (C) to hear and determine, and to report
and recommend on, all matters in this case (Dkt. 12)—held oral argument on
January 7, 2019. Dkt. 33. Judge Roemer then requested supplemental briefing,
which the parties filed in January and February 2019. Dkts. 33, 36, 37, 38, 39. And
on April 2, 2019, Judge Roemer issued a Report and Recommendation (“R&R”),
recommending that this Court® deny both the personal jurisdiction and summary
judgment aspects of Grote’s motion. Dkt. 40.

The R&R recommends that the Court has personal jurisdiction over Grote for
Truck-Lite’s strobe and stop/tail/turn lamp claims under New York’s long-arm
statute (CPLR § 302(a)(3)(i)), and that exercising personal jurisdiction over Grote
for those claims comports with due process. See Dkt. 40, at 9-15. It then
recommends that the Court may, and should, exercise pendent personal jurisdiction

over Grote for Truck-Lite’s TTAB claim. See id. at 15-17. Finally, the R&R

 

2 Grote later acknowledged that it does not challenge personal jurisdiction for
Truck-Lite’s work-lamp claims (Counts I and IV), and that its motion to dismiss for
failure to state a claim should be treated as a motion for summary judgment. See
Dkt. 40, at 1 n.1, 7.

3 This case was originally assigned to Hon. Lawrence J. Vilardo, who entered the
referral to Judge Roemer, and to whom the R&R was addressed. See Dkts. 12, 40.
On January 6, 2020, the case was reassigned to the undersigned. Dkt. 45.

2
Case 1:18-cv-00599-JLS-MJR Document 46 Filed 09/29/20 Page 3 of 7

recommends that Grote’s request for summary judgment on nine of Truck-Lite’s
claims was premature. See id. at 18. Grote objected to the R&R on April 16, 2019,
challenging all three recommendations. Dkt. 41. Truck-Lite responded on May 8,
2019. Dkt. 43. And Grote replied on May 21, 2019. Dkt. 44.

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). It must
conduct a de novo review of those portions of a magistrate judge’s recommendation
to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(8).

This Court carefully reviewed the R&R, the briefing on objections, and the
relevant record. Based on that de novo review, the Court accepts and adopts Judge
Roemer’s recommendation to deny Grote’s motion in its entirety. Grote’s objections
to the pendent personal jurisdiction portion of the R&R merit brief further
discussion.

Put simply, a court may exercise pendent personal jurisdiction “over a
defendant with respect to a claim for which there is no independent basis of
personal jurisdiction so long as it arises out of a common nucleus of operative facts
with a claim in the same suit over which a court does have personal jurisdiction.”
Action Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174, 1180 (9th Cir.
2004); see also United States v. Botefuhr, 309 F.3d 1268, 1272 (10th Cir. 2002)
(“Pendent personal jurisdiction . . . exists when a court possesses personal
jurisdiction over a defendant for one claim, lacks an independent basis for personal

jurisdiction over the defendant for another claim that arises out of the same nucleus
Case 1:18-cv-00599-JLS-MJR Document 46 Filed 09/29/20 Page 4 of 7

of operative fact, and then, because it possesses personal jurisdiction over the first
claim, asserts personal jurisdiction over the second claim.”). Stated otherwise,
pendent personal jurisdiction exists where: (1) the court has personal jurisdiction
over the defendant with respect to one claim, via either a statute authorizing
nationwide service of process or the forum state’s long-arm statute; and (2) the
plaintiff raises another claim against that defendant, based on the same core facts,
for which the court lacks an independent basis for personal jurisdiction. See Action
Embroidery, 368 F.3d at 1180; Botefuhr, 309 F.3d at 1272.

Grote argues that the R&R ignores two elements of the Second Circuit’s
pendent personal jurisdiction test—an anchor claim based on a federal statute that
authorizes nationwide service of process and a pendent state-law claim. See Dkt.
41, at 9. Rather than pronounce a concrete test with required elements, however,
the Second Circuit cases Grote alludes to involved holdings based on the particular
facts before that court.

Statutory nationwide service of process, for example, is one way in which a
court may obtain personal jurisdiction. The cases that Grote suggests require
nationwide service of process presented anchor claims based on federal statutes
that authorized nationwide service of process; naturally, then, the analysis in those
cases focused on nationwide service of process. See Charles Schwab Corp. v. Bank
of Am. Corp., 883 F.3d 68, 88 (2d Cir. 2018) (considering pendent personal
jurisdiction over state-law claims based on claims under Securities Exchange Act,

which authorizes nationwide service of process); [UE AFL-CIO Pension Fund v.
Case 1:18-cv-00599-JLS-MJR Document 46 Filed 09/29/20 Page 5 of 7

Hermann, 9 F.3d 1049, 1056 (2d Cir. 1993) (considering pendent personal
jurisdiction based on claims under ERISA’s Multiemployer Pension Plan
Amendments Act, which authorizes nationwide service of process). But see Alcohol
Monitoring Sys., Inc. v. Actsoft, Inc., 682 F. Supp. 2d 1287, 1253 (D. Colo. 2010)
(exercising pendent personal jurisdiction over defendant for patent infringement
claim, after concluding that forum state’s long-arm statute conferred personal
jurisdiction over defendant for different patent infringement claim). The Second
Circuit in Charles Schwab and IJUE AFL-CIO did not consider whether it had
personal jurisdiction via the forum state’s long-arm statute because—unlike here—
the issue was not before it.

Likewise, that the Second Circuit cases analyzing pendent personal
jurisdiction involve pendent state-law claims does not mean that pendent claims
must be state-law claims. Pendent personal jurisdiction “traces its origins to
federal question cases where state law claims were tacked onto federal causes of
action under pendent [or supplemental] subject matter jurisdiction.” Botefuhr, 309
F.3d at 1272 (internal quotations and citation omitted). Consequently, the doctrine
“has been widely applied where the additional claims have been state claims.”
Alcohol Monitoring Sys., 682 F. Supp. 2d at 1253.

But “several courts have applied .. . pendent personal jurisdiction where the
additional claim is a federal claim.” Id. (citing cases); see also Kadow v. First Fed.
Bank, No. 8:19-cv-566-PWG, 2020 WL 5230560, at *11 (D. Md. Sept. 2, 2020)

(exercising pendent personal jurisdiction over defendant for Real Estate Settlement
Case 1:18-cv-00599-JLS-MJR Document 46 Filed 09/29/20 Page 6 of 7

Procedures Act claims based on plaintiffs Sherman Act claims); Noble Sec., Inc. v.
MIZ Eng’g, Lid., 611 F. Supp. 2d 5138, 555-56 (E.D. Va. 2009) (after thorough
analysis, “conclud[ing] that the Fourth Circuit has approved the exercise of pendent
personal jurisdiction over claims arising over a common nucleus of operative fact,
whether the additional claim is a state claim or a federal claim”). Grote points to no
reason why the Second Circuit would not reach a similar conclusion if presented
with such a case, and the case law suggest none.

Each of Truck-Lite’s claims involve the penta-star pattern, and either Grote’s
alleged infringement of that pattern or Grote’s challenge to registration of the
pattern. See generally Dkt. 29. Grote does not dispute personal jurisdiction with
respect to Truck-Lite’s work-lamp claims (Counts I and IV), which are based on the
penta-star pattern, the ’319 application, and the ’147 registration. See id. Because
(1) the Court undisputedly has personal jurisdiction over the work-lamp claims,

(2) Judge Roemer recommends—and this Court agrees—that the Court has
personal jurisdiction over the strobe lamp and stop/tail/turn lamp claims, and (3)
Truck-Lite’s TTAB claim involves the same nucleus of operative facts as those
claims, the Court may, and does, exercise pendent personal jurisdiction over Truck-
Lite’s TTAB claim.* As Judge Roemer aptly noted: “the Court finds no principled

reason not to apply pendent personal jurisdiction” here. See Dkt. 40, at 16.

 

4 The Court also agrees with Judge Roemer’s recommendation that this pendent
personal jurisdiction analysis allows it to exercise pendent personal jurisdiction
over Truck-Lite’s remaining seven claims because those claims, too, are based on
the same nucleus of operative facts. See Dkt. 40, at 17 n.9.

6
Case 1:18-cv-00599-JLS-MJR Document 46 Filed 09/29/20 Page 7 of 7

For the reasons stated in the R&R and those stated here, the Court DENIES
Grote’s motion to dismiss and for summary judgment (Dkt. 30). The Court refers

this case back to Judge Roemer for further proceedings.

SO ORDERED.

Dated: September 29, 2020

Buffalo, New York IC
If
( Vd # >,

A
Geer L. SINATRA, JR. =
UNITED STATES DISTRICT JUDGE

 
